Title: To Alexander Hamilton from Isaac Sherman, 2 July 1795
From: Sherman, Isaac
To: Hamilton, Alexander


New York, July 2, 1795. “The land which I have discovered in this city that belonged to Richard Ashfield deceased, under whom we claim by descent, is situated on the south side of liberty street, between Nassau street & Broadway, adjoining west on the lot of Doctor Moore’s. On one of these lots is a painters shop and house; and on the other a blacksmiths shop belonging to Mr. Cliland. This last mentioned lot, Mr. Cliland purchased of Richard Morris Esquire, about three years ago….”
